Name: Commission Regulation (EEC) No 3849/86 of 17 December 1986 amending Regulation (EEC) No 644/86 fixing for 1986 the initial quotas for imports into Portugal of certain floricultural products from the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/20 Official Journal of the European Communities 18 . 12. 86 COMMISSION REGULATION (EEC) No 3849/86 of 17 December 1986 amending Regulation (EEC) No 644/86 fixing for 1986 the initial quotas for imports into Portugal of certain floricultural products from the Canary Islands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 502/86 of 25 February 1986 laying down general rules for quantita ­ tive restrictions on imports into Portugal of certain agri ­ cultural products from the Canary Islands ('), and in parti ­ cular Article 3 thereof, Whereas Regulation (EEC) No 502/86 provides that the initial quotas for products imported from the Canary Islands are to be fixed between 0.1 % and 0.5 % of Portu ­ gal's average annual production, expressed in terms of volume, over the last three years before accession for which statistics are available ; Whereas Commission Regulation (EEC) No 644/86 of 28 February 1986 (2) fixed the initial quotas for 1986 for imports into Portugal of certain floricultural products from the Canary Islands ; whereas a 20 % increase in the initial quota, in line with the increase in the quota for imports of such products from third countries, is unlikely to disturb the Portuguese market ; whereas Regulation (EEC) No 644/86 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 644/86 is hereby amended as follows : 1 . In the title, the words 'for 1986 the initial quotas' are replaced by the word 'quotas'. 2 . Article 1 ( 1 ) is replaced by the following : * 1 . The volumes of the quotas which Portugal may apply to imports of floricultural products from the Canary Islands shall be as shown in the Annex.' 3 . Article 1 (2) is deleted. 4. The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 17 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 49 . (2) OJ No L 60, 1 . 3 . 1986, p . 42. 18 . 12. 86 Official Journal of the European Communities No L 357/21 ANNEX 'ANNEX CCT heading No Description Quota units tonnes 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : ex D. Other :  Roses (')  Ornamental plants (2) 240 0,3 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : Total quota  Roses  Carnations of which ex I. from 1 June to 31 October :  Roses  Carnations 11 700 128 500 3 800 42 600 (') NIMEXE code 06.02-68 . 0 NIMEXE codes 06.02-96 and 06.02-99 .'